Citation Nr: 0414868	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-06 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
left chest shell fragment wound (SFW), currently evaluated as 
20 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left chest scar.

4.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance (A&A) or housebound 
status.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This appeal arises from a March 2002 rating action that 
granted an increased rating from 30 percent to 50 percent for 
PTSD from March 2001, granted service connection for a left 
chest scar and assigned an initial 10 percent rating from 
April 2001, denied a rating in excess of 20 percent for 
residuals of a left chest SFW, and denied SMC based on the 
need for A&A or housebound status.  A Notice of Disagreement 
(NOD) with the 50 percent rating assigned the PTSD, the 20 
percent rating assigned the residuals of a left chest SFW, 
the initial 10 percent rating assigned the left chest scar, 
and the denial of SMC was received in September 2002.  
Inasmuch as the claim for a higher rating for a left chest 
scar involves disagreement with the initial rating assigned, 
the Board of Veterans' Appeals (Board) has characterized that 
issue in accordance with Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  A Statement of the Case (SOC) was issued in 
February 2003, and a Substantive Appeal was received in March 
2003.

This appeal also arises from an October 2002 rating action 
that denied a TDIU, and assigned a 50 percent rating for PTSD 
from March 2000.  A NOD was received in March 2003, and a SOC 
was issued in June 2003.  A Substantive Appeal was received 
later in June 2003.

By letter of February 2004, the Board notified the veteran 
that VA had revoked his attorney's authority to represent VA 
claimants effective July 2003; hence, the Board could no 
longer recognize that attorney as his representative.  The 
Board further notified the veteran that he could represent 
himself, or appoint an accredited veterans' service 
organization or a different private attorney or agent to 
represent him, and requested that he inform the Board of his 
choice within 30 days.  The Board letter stated that, if the 
Board did not hear from the veteran or his new representative 
within 30 days of the date of the letter, it would assume 
that the veteran wanted to represent himself, and would 
resume appellate review of the appeal.  The veteran has not 
responded.  

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Although the record contains a letter from the RO in May 2001 
addressing some VCAA notice and duty to assist provisions, 
the record does not contain correspondence from the RO that 
sufficiently addresses, with respect to all claims on appeal, 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  After providing the required notice, the RO should 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The VCAA also requires VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

In this case, the record indicates that the veteran is 
receiving Social Security Administration (SSA) disability 
benefits.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal.  
See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of the SSA decision 
awarding the appellant disability benefits, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159. 

The evidence also indicates continuing treatment of the 
veteran for the disabilities at issue at the Salem, Virginia 
VA Medical Center (VAMC) and the Roanoke, Virginia Vet 
Center.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding pertinent VA 
records from the Salem VAMC from March 2002 to the present 
time, and the Roanoke Vet Center from October 2001 to the 
present time, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

In the September 2002 NOD and the March and June 2003 
Substantive Appeals, the veteran's attorney has argued that 
the VA examinations of record are inadequate.  The Board 
concurs, noting that the evidence currently of record does 
not include sufficient medical findings to fully and fairly 
evaluate the claims.

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
rating skin diseases, as set forth in 38 C.F.R. § 4.118, 
Diagnostic Codes (DCs) 7800-7833.  See 67 Fed. Reg. 49596-
49599 (July 31, 2002).  Thus, adjudication of the claim for 
an initial rating in excess of            10 percent for a 
left chest scar in this case must involve consideration of 
both the former and revised applicable rating criteria, with 
due consideration given to the effective date of the change 
in criteria.  See VAOPGCPREC 07-03 and 03-00.  Given the 
intervening change in the applicable criteria for rating skin 
diseases effective August 2002, and the need for medical 
findings responsive to the former and revised rating 
criteria, the Board finds that this case must be remanded for 
the RO to arrange for the veteran to undergo further VA 
dermatological examination, and to thereafter readjudicate 
the claim under both the former and revised applicable rating 
criteria.

Appellate review also discloses that the veteran was 
hospitalized for treatment of his PTSD on 2 occasions in 2001 
and 2002 subsequent to the last comprehensive VA psychiatric 
examination in July 2001, and that the current extent and 
degree of severity of that disorder, and how it and his other 
service-connected disabilities impair him industrially are 
not clear.  The current record also does not contain 
sufficient medical findings to determine whether all of the 
veteran's service-connected disabilities render him unable to 
engage in substantially gainful employment, or are of such a 
degree of severity as to entitle him to SMC.   

Under these circumstances, the Board finds that, after 
associating with the claims file all outstanding pertinent 
records (to ensure that the record is complete and that the 
examiner has the veteran's fully-documented medical history), 
the RO should arrange for the veteran to undergo new VA 
examinations, with findings responsive to the points raised 
above.  The veteran is hereby advised that failure to report 
for any scheduled examination, without good cause, may result 
in denial of the claims.  See 38 C.F.R. § 3.655(b) (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for any scheduled examination, the RO must obtain and 
associate with the claims file copies of all notices of the 
date and time of such examination sent to him by the 
pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  The Supplemental SOC (SSOC) that explains 
the bases for the RO's determinations should include citation 
to and discussion of all additional legal authority 
considered-specifically, the revised applicable criteria for 
rating scars-as well as, without respect to the claims for 
higher initial ratings, whether "staged rating," pursuant 
to Fenderson, is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain request that the 
Salem VAMC and the Roanoke Vet Center 
furnish copies of all records of 
treatment and/or evaluation of the 
veteran's PTSD (from March 2002 to the 
present) and residuals of a left chest 
SFW (from October 2001 to the present).  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should request that the SSA 
furnish a copy of the decision awarding 
the veteran disability benefits, as well 
as all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
all of the claims on appeal.  The letter 
should include a summary of the evidence 
currently of record (as well as that 
requested, but not yet received) that is 
pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for his service-connected 
disabilities that are not currently of 
record.   

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claims within the one-year 
period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA dermatological 
examination of his left chest scar.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.    

The examiner should describe the 
manifestations of the veteran's left 
chest scar in accordance with pertinent 
rating criteria for evaluation of the 
condition. Specifically, the length and 
width of the scar, as well as its area in 
terms of square inches or centimeters, 
should be noted.  The examiner should 
render specific findings as to whether 
the scar is deep (with underlying soft 
tissue damage) or superficial (not 
associated with underlying soft tissue 
damage), and whether it causes limited 
motion; is poorly nourished, with 
repeated ulceration; and/or is tender and 
painful on objective demonstration.  

All examination findings, together with 
the complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.

6.  The RO should arrange for the veteran 
to undergo appropriate VA examination to 
obtain information as to the extent and 
severity of his residuals of a left chest 
SFW.  The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies, to include  X-rays and 
consultations as appropriate, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.    

The examiner should describe the 
manifestations of the veteran's residuals 
of a left chest SFW in accordance with 
pertinent rating criteria for evaluation 
of the condition.  The doctor should (a) 
describe the degree of impairment of his 
respiration, specifically, thoracic 
muscle group XXI; (b) render an 
assessment as to whether the overall 
residuals are considered slight, 
moderate, moderately-severe, or severe; 
and (c) describe how the residuals impair 
the veteran industrially.      

All examination findings, together with 
the complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.

7.  The RO should arrange for the veteran 
to undergo VA examination by a 
psychiatrist (and any other physician, as 
appropriate) to obtain information as to 
the extent and severity of his PTSD, as 
well as findings needed to evaluate the 
claim for SMC based on the need for A&A 
or housebound status.  The entire claims 
file must be made available to the 
physician(s) designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests (to include psychological testing, 
if deemed appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  

The doctor should also (a) render a 
multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score, and an 
explanation of what the score means; and 
(b) provide an assessment as to the 
impact of the veteran's PTSD with major 
depression on his ability to obtain and 
retain substantially gainful employment.  
He/she should specifically comment as to 
whether the veteran's service-connected 
psychiatric disability and residuals of a 
left chest SFW, either individually or in 
concert, render him unable to obtain or 
retain substantially gainful employment.     

Pertinent to the claim for SMC, the 
examiner should render specific findings 
as to whether the veteran is blind or so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual 
field to 5 degrees or less.  He should 
identify all of the veteran's mental and 
physical disabilities, and furnish 
specific clinical findings as to (a) 
whether they render him unable to dress 
or undress himself, keep himself 
ordinarily clean and presentable, feed 
himself through loss of coordination of 
upper extremities or through extreme 
weakness, or attend to the wants of 
nature; (b) whether they require the 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which cannot be done without 
aid; (c) whether they produce such 
incapacity, physical or mental, that he 
requires care or assistance on a regular 
basis to protect him from hazards or 
dangers incident to his daily 
environment; and (d) whether they render 
him "bedridden" (defined as that 
condition which, through its essential 
character, actually requires that he 
remain in bed).  

The physician should also render specific 
findings as to whether the veteran's 
service-connected PTSD and left chest 
disabilities render him (a) helpless, or 
so nearly helpless, as to require the 
regular (but not constant) A&A of another 
person, or (b) permanently housebound 
(defined as substantially confined to his 
dwelling and the immediate premises or, 
if institutionalized, to the ward or 
clinical area, and it is reasonably 
certain that the disabilities and 
resultant confinement will continue 
throughout his lifetime).  

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

8.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of all notices of the date and 
time of such examination(s) sent to him 
by the pertinent VA medical facility. 

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

11.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for any scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655 as 
appropriate.  Otherwise, in adjudicating 
the claims for higher initial ratings, 
the RO must document its consideration of 
"staged rating"; and, in adjudicating 
the claim for an initial rating in excess 
of 10 percent for a left chest scar, the 
RO should specifically consider the 
former and revised applicable criteria 
for rating scars. 
  
12.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate SSOC (that 
includes citation to and discussion of 
3.655 (as appropriate) and the revised 
applicable criteria for rating scars, as 
well as clear reasons and bases for all 
determinations), and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West,     12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at             38 
U.S.C. §§ 5109B, 7112).  In addition, the VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


